DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-225188 A (“Kyosan”).
Referring to Claim 1: Kyosan discloses a running location identification system for railroad cars, the running location identification system comprising: 
a track displacement output unit (5) outputting a signal responsive to displacement of a track when a railroad car (1) is running on the track (Fig. 1) (see Applicant provided machine translation, Para. [0018]); and 
a running location identification unit (2) (Fig. 2) determining whether the railroad car has run in a predetermined range of the track based on a degree of similarity between displacement data of the track with respect to a running distance on the track based on output from the track displacement output unit and reference profile data responsive to track displacement in the predetermined range (Para. [0019]).

Referring to Claims 2 and 15: Kyosan discloses a running location identification system, wherein the reference profile data is previously measured data (Para. [0021]).

Referring to Claims 3 and 16: Kyosan discloses a running location identification system, wherein the running location identification unit (2) identifies, based on a degree of similarity between the displacement data and each of a plurality of pieces of the reference profile data corresponding to a plurality of respective tracks, one of the tracks corresponding to one of the pieces of the reference profile data most similar to the displacement data (Para. [0019]).

Referring to Claims 4 and 17: Kyosan discloses a running location identification system, wherein the track displacement output unit (5) includes an acceleration sensor outputting acceleration of the railroad car during running responsive to the displacement of the track (Para. [0018]), and the running location identification unit (2) uses, as the displacement data, displacement data based on the acceleration output from the acceleration sensor to evaluate the degree of similarity to the reference profile data (Para. [0019]).

Referring to Claims 5 and 18: Kyosan discloses a running location identification system, wherein the track displacement output unit (5) outputs a signal responsive to vertical displacement (“vertical vibration”) of the track (Para. [0019]).

Referring to Claims 6 and 19: Kyosan discloses a running location identification system, further comprising a running distance computation unit (11) computing a running distance of the railroad car (Para. [0019]), wherein the running location identification unit (2) uses, as the displacement data, displacement data of the track with respect to a running distance on the track based on output from the running distance computation unit to evaluate the degree of similarity to the reference profile data (Para. [0026]).

Referring to Claim 7: Kyosan discloses a running location identification system, wherein the running distance computation unit (11) computes the running distance of the railroad car based on latitude and longitude evaluated using a GPS (4) (Para. [0022-23]).
	Kyosan’s distance integration unit 11 can be reasonably interpreted as using latitude and longitude data from GPS receiver 4 via train position correction unit 15. As stated at the end of Para. [0023], “The distance integration unit 11 calculates the travel distance of the train 1 based on the distance input from the train position correction unit 15.” Further, Para. [0022] recites that “the GPS receiver 4 . . . outputs the GPS position to the train position correcting unit 15.” Thus, Kyosan’s distance integration unit 11 does compute the running distance based on the latitude and longitude data from GPS receiver 4 because the train position correcting unit 15 uses this data as a basis for correction computations input to distance integration unit 11.

Referring to Claim 8: Kyosan discloses a running location identification system, wherein in a candidate range in which a location of the railroad car is identified using a GPS (4), the running location identification unit (2) evaluates the degree of similarity between the displacement data and the reference profile data responsive to the track displacement in the predetermined range (Para. [0026]) (Fig. 3).

Referring to Claim 9: Kyosan discloses a running location identification system, wherein the running location identification unit (2) evaluates the degree of similarity based on a correlation operation (Para. [0019]).

Referring to Claim 10: Kyosan discloses a running location identification system, further comprising a storage (13) for storing therein results of identification (“position correction”) by the running location identification unit (2) as an actual running track of the railroad car (Para. [0021]).

Referring to Claim 11: Kyosan discloses a running location identification system, wherein the track displacement output unit (5) and the running location identification unit (2) are mounted to the railroad car (1) (Fig. 1).

Referring to Claim 12: Kyosan discloses a running location identification system, wherein 25 the track displacement output unit (5) is mounted to the railroad car (1) (Fig. 1), the running location identification unit (2) is provided to a management base (17) (Para. [0024]), and the track displacement output unit (5) and the running location identification unit (2) are communicatively connected to each other via a communication network (Figs. 1 and 2).
	Kyosan’s speed control unit 17 may be reasonably interpreted as a management base because it manages the speed of the vehicle, and the claim does not specifically recite that the base is part of any ground equipment.

Referring to Claim 13: Kyosan discloses a running location identification apparatus for railroad cars, the running location identification apparatus comprising: 
a track displacement signal input unit (5) receiving, as input, a signal based on displacement of a track when a railroad car is running on the track (Para. [0018]); and 
a running location identification unit (2) determining whether the railroad car (1) has run in a predetermined range of the track based on a degree of similarity between displacement data of the track with respect to a running distance on the track based on input into the track displacement signal input unit and reference profile data responsive to track displacement in the predetermined range (Para. [0019]).

Referring to Claim 14: Kyosan discloses a running location identification method for railroad cars, the running location identification method comprising the steps of: 
(a) outputting a signal responsive to displacement of a track when a railroad car (1) is running on the track (Para. [0018]); 
(b) evaluating a degree of similarity between displacement data based on output responsive to the displacement of the track and reference profile data responsive to track displacement in a predetermined range of the track (Para. [0019]); and 
(c) determining whether the railroad car has run in the predetermined range based on the evaluated degree of similarity (Para. [0019]).

Regarding the instant claimed steps of method claims 14-19, note that the operation of the prior structure of claims 1-12 inherently requires the method steps as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katsuragi et al. (US 2018/0009454 A1) discloses a highly relevant train position detecting device that uses GPS data (2) and acceleration sensor data (8) to guarantee a position range via comparison (6) (Fig. 19) (Para. [0118-0142]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617